Detailed Action
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. This is in response to the amendments filed on 09/12/2021. Claims 1, 9, and 17 have been amended. Claims 1-3, 5-7,9-11, 13-15, 17-19 and 21-23 are currently pending and have been considered below.

Allowable Subject Matter
3.    Claims 1-3, 5-7,9-11, 13-15, 17-19 and 21-23 are allowed as amended.
Examiner Amendment
4. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in via an Examiner Initiated Interview on 9/30/2021 with Weigo Chen Reg No. 61,878.

Please amend only claims 1, 9, and 17 as follows:


1. (Currently Amended) A method comprising:        executing a multi-purpose one-time scanning on a file stored in a computer-readable storage medium, wherein the multi-purpose one-time scanning,                performing a common analysis on the file, by:                     extracting content of the file to obtain a string of characters of the file;                     dividing the string of characters of the file into a plurality of sequences;                     generating a plurality of hashes corresponding to the plurality of                     sequences and aggregating the plurality of hashes into a hash list; and                      generating a fingerprint of the file based on the hash list; and performing multiple software function-specific analyses on the file without scanning the file for multiple times, wherein the multiple software function-specific analyses comprises a first analysis and a second analysis, the first analyses comprises determining whether the file is a confidential file by matching the fingerprint of the file with a fingerprint of a reference confidential file, and the second analysis comprises determining whether the file is a virus- infected file by matching the fingerprint of the file with a fingerprint of a reference virus-infected.

9. (Currently Amended) An apparatus comprising:one or more processors;a memory configured to store instructions executable by the one or more processors,wherein the one or more processors are configured to execute the instructions to perform operations including: 
             executing a multi-purpose one-time scanning on a file stored in a computer-readable storage medium, wherein the multi-purpose one-time scanning comprises:
                   performing a common analysis on the file by:
                      extracting content of the file to obtain a string of characters of the file;

                      generating a plurality of hashes corresponding to the plurality of sequences and aggregating the plurality of hashes into a hash list; and
                      generating a fingerprint of the file based on the hash list; and, performing multiple software function-specific analyses on the file without scanning the file for multiple times, wherein the multiple software function-specific analyses comprises a first analysis and a second analysis, the first analysis comprises determining whether the file is a confidential file by matching the fingerprint of the file with a fingerprint of a reference confidential file, and the second analysis comprises determining whether the file is a virus- infected file by matching the fingerprint of the file with a fingerprint of a reference virus-infected file.


17. (Currently Amended) A non-transitory computer-readable storage medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations including: 
          executing a multi-purpose one-time scanning on a file stored in a computer-readable storage medium, wherein the multi-purpose one-time scanning comprises; 
          performing a common analysis on the file by: 
          extracting content of the file to obtain a string of characters of the file;
          dividing the string of characters of the file into a plurality of sequences;
          generating a plurality of hashes corresponding to the plurality of sequences and aggregating the plurality of hashes into a hash list; and 
          generating a fingerprint of the file based on the hash list; and performing multiple software function-specific analyses analysis on the file without scanning the file for multiple times, wherein the multiple software function-specific analyses comprises a first analysis and a second analysis, the first analysis comprises determining whether the file is a confidential file by a virus- infected file by matching the fingerprint of the file with a fingerprint of a reference virus-infected file.

Examiner’s Reason for Allowance
5.  The following is an examiner’s statement of reasons for allowance: are a method, apparatus, and non-transitory computer readable medium that conducts a one-time scan then performs multiple software function-specific analyses to include a first analysis and a second analysis, the first analysis comprises determining whether the file is a confidential file by matching the fingerprint of the file with a fingerprint of a reference confidential file, and the second analysis comprises determining whether the file is a virus- infected file by matching the fingerprint of the file with a fingerprint of a reference virus-infected. The closest prior art being "Hashimoto" (US 20190377875 A1), “McLane” (US 20190007434 A1), “Tomiyasu” (US 20200151333 A1), and newly cited “Humble” (US 20150186649 A1). Hashimoto discloses an image processing device includes a memory storing a file, and a circuitry configured to execute virus scan on the file stored in the memory. The memory stores information on priority levels set for one or more functions of the image processing device. The circuitry is configured to determine a timing to execute the virus scan in accordance with the priority levels upon receipt of a request for execution of the virus scan and the one or more functions in parallel.  McLane, discloses an automated malware detection for application file packages using machine learning (e.g., trained neural network-based classifiers, generating, at a first device, a first feature vector based on occurrences of character n-grams corresponding to a first subset of files of multiple files of an application file package. Tomiyasu discloses an image forming apparatus includes: a  Humble, discloses systems and methods generate and apply identification codes or fingerprints with respect to software functions contained in executable files. Utilizing such fingerprinting procedures, the function identification codes for known malicious files and/or known benign can be stored in the database.  

6. What is missing from the prior art of record to include newly search Humble the specific features performing multiple software function-specific analyses on the file without scanning the file for multiple times, wherein the multiple software function-specific analyses comprises a first analysis and a second analysis, the first analysis comprises determining whether the file is a confidential file by matching the fingerprint of the file with a fingerprint of a reference confidential file, and the second analysis comprises determining whether the file is a virus-infected file by matching the fingerprint of the file with a fingerprint of a reference virus-infected file.  While, the prior art of record teaches scanning, decoding, and analysis, none in the context of the supporting limitations and claims teach a one-time scan and at least two stage analysis in the decision support process.  The examiner is further persuaded by applicant representative on the deficiencies of the prior art based on applicant amendments (See Remarks 9/19/2021, pages 11-12).  The secondary references and newly searched art fails to overcome the features of claims 1, 9, and 17, as amended.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally be reached on Mon - Fri., 5:30 a.m. to 2:00 p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

 /WILLIAM B JONES/Examiner, Art Unit 2491


/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491